J-S32033-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: S.S.J., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: S.S., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 762 EDA 2020

             Appeal from the Order Entered February 6, 2020
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000330-2019

 IN THE INTEREST OF: S.J., A MINOR     :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: S.S., MOTHER               :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 763 EDA 2020

             Appeal from the Order Entered February 6, 2020
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0001331-2017

 IN THE INTEREST OF: L.E.J.-S., A      :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: S.S., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 764 EDA 2020

             Appeal from the Order Entered February 6, 2020
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000331-2019

 IN THE INTEREST OF: L.J.-S., A        :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
J-S32033-20


                                       :
                                       :
 APPEAL OF: S.S., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 765 EDA 2020

             Appeal from the Order Entered February 6, 2020
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0001333-2017

 IN THE INTEREST OF: K.L.J.-S., A      :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: S.S., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 766 EDA 2020

             Appeal from the Order Entered February 6, 2020
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000332-2019

 IN THE INTEREST OF: K.J., A MINOR     :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: S.S., MOTHER               :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 767 EDA 2020

             Appeal from the Order Entered February 6, 2020
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0001334-2017

 IN THE INTEREST OF: S.S.W., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: S.S., MOTHER               :
                                       :

                                    -2-
J-S32033-20


                                               :
                                               :
                                               :   No. 768 EDA 2020

                Appeal from the Order Entered February 6, 2020
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000333-2019

    IN THE INTEREST OF: S.W., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.S., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 769 EDA 2020

                Appeal from the Order Entered February 6, 2020
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-DP-0001332-2017


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                              FILED AUGUST 21, 2020

        Appellant   S.S.    (Mother)     appeals   from   the   orders   involuntarily

terminating her rights to 11-year-old son S.J., 9-year-old daughter S.W., 6-

year-old daughter L.S.-J., and 3-year-old daughter K.J. (aka K.L.J.-S.)




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.




                                           -3-
J-S32033-20



(collectively, the Children) pursuant to the Adoption Act.1, 2 See 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8) and (b). After review, we affirm.

       The relevant factual and procedural history is as follows: The family

came to the attention of the Philadelphia Department of Human Services

(DHS) in 2015 after receiving a report that the school-aged Children were

truant from the Philadelphia School District. DHS monitored the situation by

conducting investigations and home visits, and ultimately determined that the

Children were safe. Still, DHS held a single case plan meeting to establish

various goals to stabilize the family.

       In December 2016, Mother was arrested on a simple assault charge,

pleaded guilty, and received a sentence of 12 months of probation.

Thereafter, DHS was unable to verify that the Children received medical care.

Mother was using marijuana and failed to follow through with her single case

plan goals. DHS filed dependency petitions in May 2017.

       In June 2017, the juvenile court adjudicated the Children dependent;

however, they were not removed from Mother’s physical care.         The court

ordered DHS to implement services and referred Mother for a dual mental

____________________________________________


1 We note that S.J. was nearly 12 years old at the time of the termination
hearing. We note further that another child, 15-year-old daughter A.J., was
also a part of the family’s dependency proceedings, but her case remains
open, because she ran away from her placement and her whereabouts were
unknown at the time of the termination hearing.

2 The parental rights of the Children’s fathers were also terminated; only
S.W.’s father (D.W.) appealed. That appeal, docketed at 778 EDA 2020, is
also before this panel, but it is addressed by a separate memorandum.

                                           -4-
J-S32033-20



health and drug/alcohol evaluation. The court further ordered DHS to provide

various necessities, including beds, for the Children.         At the ensuing

permanency review hearing in September 2017, the court learned Mother was

incarcerated following a probation violation; and by December 2017, the

juvenile court placed the Children in the care of the Maternal Grandfather.

The Children were eventually placed in three separate pre-adoptive foster

homes; two of the children, L.S.J. and K.J., are placed together. In any event,

none of the Children returned to Mother’s care after December 2017.

      By May 2018, Mother was released. DHS revised Mother’s single case

plan to designate the following reunification goals: 1) ensure the children

attended school; 2) ensure the Children received proper medical care; 3)

participate in family therapy; 4) participate in DHS evaluations – including

drug/alcohol and mental health – and follow treatment recommendations; 5)

complete drug screens; 6) maintain supervised visitations; 7) pursue

parenting, housing, and employment resources.

      Mother remained largely noncompliant with these goals. In April 2019,

DHS petitioned for the termination of Mother’s rights and to change the goal

of the dependency case from reunification to adoption.         The trial court

conducted the consolidated hearing over the course of two dates: November

26, 2019 and February 6, 2020.         The court granted the petitions and

terminated Mother’s rights. Mother timely filed this appeal.




                                     -5-
J-S32033-20



       Mother presents the following issues3 for review:

              1. Whether the trial court committed reversible error,
                 when it involuntarily terminated [M]other’s parental
                 rights where such determination was not supported by
                 clear and convincing evidence under the Adoption Act,
                 23 Pa.C.S.A. § 2511(a)(1), (2), (5) and (8).

              2. Whether the trial court committed reversible error
                 when it involuntarily terminated [M]other’s parental
                 rights without giving primary consideration to the
                 effect that the termination would have on the
                 developmental, physical and emotional needs of the
                 [C]hildren as required by the [A]doption [A]ct, 23
                 Pa.C.S.A. § 2511(b)?

Mother’s Brief at 8.

       We review these issues mindful of our well-settled standard of review.

          The standard of review in termination of parental rights
          cases requires appellate courts to accept the findings of fact
          and credibility determinations of the trial court if they are
          supported by the record. If the factual findings are
          supported, appellate courts review to determine if the trial
          court made an error of law or abused its discretion. A
          decision may be reversed for an abuse of discretion only
          upon demonstration of manifest unreasonableness,
          partiality, prejudice, bias, or ill-will. The trial court’s
          decision, however, should not be reversed merely because
          the record would support a different result. We have
          previously emphasized our deference to trial courts that
          often have first-hand observations of the parties spanning
          multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

____________________________________________


3 Mother evidently decided to forgo her challenge to the trial court’s decision
to change the Children’s goal from reunification to adoption.

                                           -6-
J-S32033-20



     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

        Initially, the focus is on the conduct of the parent. The party
        seeking termination must prove by clear and convincing
        evidence that the parent’s conduct satisfies the statutory
        grounds for termination delineated in Section 2511(a). Only
        if the court determines that the parent’s conduct warrants
        termination of his or her parental rights does the court
        engage in the second part of the analysis pursuant to
        Section 2511(b): determination of the needs and welfare of
        the child[.]

In re C.M.K., 203 A.3d 258, 261-262 (Pa. Super. 2019) (citation omitted).

     In this case, the court terminated Mother’s parental rights pursuant to

subsections 2511(a)(1)(2), (5), (8), and (b). Those subsections provide:

        (a)   General rule.--The rights of a parent in regard to a
              child may be terminated after a petition filed on any
              of the following grounds:

                 (1) The parent by conduct continuing for a period
                 of at least six months immediately preceding the
                 filing of the petition either has evidenced a settled
                 purpose of relinquishing parental claim to a child or
                 has refused or failed to perform parental duties.

                  (2) The repeated and continued incapacity, abuse,
                 neglect or refusal of the parent has caused the child
                 to be without essential parental care, control or
                 subsistence necessary for his physical or mental
                 well-being and the conditions and causes of the
                 incapacity, abuse, neglect or refusal cannot or will
                 not be remedied by the parent.

                                     […]

                 (5) The child has been removed from the care of
                 the parent by the court or under a voluntary
                 agreement with an agency for a period of at least
                 six months, the conditions which led to the removal


                                     -7-
J-S32033-20


                 or placement of the child continue to exist, the
                 parent cannot or will not remedy those conditions
                 within a reasonable period of time, the services or
                 assistance reasonably available to the parent are
                 not likely to remedy the conditions which led to the
                 removal or placement of the child within a
                 reasonable period of time and termination of the
                 parental rights would best serve the needs and
                 welfare of the child.

                                     […]

                 (8) The child has been removed from the care of
                 the parent by the court or under a voluntary
                 agreement with an agency, 12 months or more
                 have elapsed from the date of removal or
                 placement, the conditions which led to the removal
                 or placement of the child continue to exist and
                 termination of parental rights would best serve the
                 needs and welfare of the child.

                                     […]

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1) ... or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein
         which are first initiated subsequent to the giving of notice
         of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8) and (b).

     This Court need only agree with the court as to any one subsection of

2511(a), as well as subsection 2511(b) in order to affirm. In re B.L.W., 843
A.2d 380, 384 (Pa. Super. 2004) (en banc). Therefore, we analyze the trial

court’s decision to terminate under Section 2511(a)(2) and (b).

                                     -8-
J-S32033-20



      We begin with Section 2511(a)(2). Regarding this section, we have

previously stated the following:

         In order to terminate parental rights pursuant to 23
         Pa.C.S.A § 2511(a)(2), the following three elements must
         be met: (1) repeated and continued incapacity, abuse,
         neglect or refusal; (2) such incapacity, abuse, neglect or
         refusal has caused the child to be without essential parental
         care, control or subsistence necessary for his physical or
         mental well-being; and (3) the causes of the incapacity,
         abuse, neglect or refusal cannot or will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). Moreover, “[t]he grounds for termination due to parental incapacity

that cannot be remedied are not limited to affirmative misconduct. To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re B.J.Z., 207 A.3d 914, 922-923 (Pa. Super.

2019) (citation omitted).

      Although Mother acknowledges her past incapacity, Mother argues there

was insufficient evidence to indicate that she was presently incapable of

parenting the Children under Section 2511(a)(2). For support, Mother

presents two arguments.      First, Mother agues there was no evidence of

present incapacity because: “The father of the [C]hildren, C.R., was current

with his SCP goals…” and that “Father has availed himself of every service

available to him in order to be reunited with his [C]hildren.” See Mother’s

Brief at 18. This argument is wholly without merit. We note that there are




                                     -9-
J-S32033-20



three listed fathers in this case, and none of them have the initials “C.R.” 4

Even if we were to consider the availability of fathers in this analysis, we

observe that the court, in adjudicating the Children dependent, also found

them to be without their fathers’ care. This remained the case throughout the

dependency proceedings, which is why the trial court terminated the parental

rights of the respective fathers as well as Mother. Mother’s first argument is

without merit.

        Second, Mother argues that she was current with the reunification goals,

because she “had either completed or was in the process of completing her

remaining [single case plan] objectives” at the time of the termination

hearing. See Mother’s Brief at 18.             The trial court determined that DHS

presented clear and convincing evidence to the contrary. Although Mother

completed certain parenting programs and assessments, Mother did not follow

through with mental health or drug/alcohol treatment recommendations.

Likewise, Mother did not achieve stable housing, nor was Mother consistent

with her visitations with the Children. In fact, visitations with S.W. and L.J.S.

had been suspended because of Mother’s behavior. In her Brief, Mother cites

to no evidence, nor testimony, nor relevant case law to illustrate how the trial

court’s determinations were unsupported by the record. Upon our review, we

conclude that the trial court did not abuse its discretion when it found DHS

met its burden of proof under Section 2511(a)(2).

____________________________________________


4   S.J.’s father is deceased.

                                          - 10 -
J-S32033-20



     Having concluded that termination was warranted under Section

2511(a)(2), we address whether termination best served the Children’s needs

and welfare under Section 2511(b). Regarding this portion of the analysis, we

have previously stated:

        Section 2511(b) focuses on whether termination of parental
        rights would best serve the developmental, physical, and
        emotional needs and welfare of the child. As this Court has
        explained, section 2511(b) does not explicitly require a
        bonding analysis and the term “bond” is not defined in the
        Adoption Act. Case law, however, provides that analysis of
        the emotional bond, if any, between parent and child is a
        factor to be considered as part of our analysis. While a
        parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by
        the court when determining what is in the best interest of
        the child.

           [I]n addition to a bond examination, the trial court can
           equally emphasize the safety needs of the child, and
           should also consider the intangibles, such as the love,
           comfort, security, and stability the child might have with
           the foster parent. Additionally, this Court stated that the
           trial court should consider the importance of continuity
           of relationships and whether any existing parent-child
           bond can be severed without detrimental effects on the
           child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quotation

marks and citations omitted).

     Regarding her second appellate issue, Mother focuses only on the bond

aspect of the Section 2511(b) analysis.      She argues the court abused its

discretion by terminating her rights under Section 2511(b), because DHS did

not provide sufficient evidence concerning the lack of parental bonds between


                                    - 11 -
J-S32033-20



her and the Children. She explains that the caseworker, who took over the

case two months before the termination hearing, could not testify about the

bonds because she never witnessed a visit. See Mother’s Brief at 20-21.

         The trial court opined that sufficient evidence existed, notwithstanding

the fact that the caseworker did not personally observe any interactions

between Mother and the Children. For instance, K.J., who is 3 years old, has

lived outside of Mother’s care for the vast majority of her short life. Mother

has not consistently visited with K.J.; and when there were visits, K.J., only

considered such visits as playtime.

         As mentioned above, S.W., age 9, and L.J.S., age 6, had their visits

suspended with Mother. S.W. had significant behavioral issues, but after the

visits    were   suspended,   S.W.’s   behavior   improved   and   has   excelled

academically. Like her younger sister K.J, L.J.S. also considered visits with

Mother to be playtime. Moreover, when visits were suspended, L.J.S. was

unaffected.

         The caseworker testified that S.J., age 11, considers Mother more like a

family friend. He also told the caseworker he wishes to remain with his pre-

adoptive foster parent, although he does not mind having visits with Mother.

The caseworker testified that all of the Children appear bonded to their

respective foster parents, to whom they view as the source of love and

security.

         Upon our review, we agree with the trial court’s determinations.

Parental rights may be terminated notwithstanding the existence of a parent-

                                       - 12 -
J-S32033-20



child bond. When examining the effect upon a child of severing a bond, courts

must examine whether termination of parental rights will destroy a “necessary

and beneficial relationship,” thereby causing a child to suffer “extreme

emotional consequences.” In re E.M., 620 A.2d 481, 484-85 (Pa. 1992).

Here, even if there were bonds between Mother and the Children, none of

them were worth preserving. The Children had been without parental care for

nearly three years at the time of the termination hearing. Importantly, the

two older Children explicitly preferred adoption and the two younger Children

do not consider Mother to be their parent. Clearly the Children’s needs and

welfare would best be served by terminating Mother’s rights.           Thus, we

conclude the trial court did not abuse its discretion in finding that DHS met its

burden under Section 2511(b).        Mother’s second appellate argument is

without merit.

      In sum, we conclude the trial court did not err or commit an abuse of

discretion by finding involuntary termination of Mother’s rights was warranted

under Section 2511(a)(2) and (b) of the Adoption Act.

     Orders affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/21/20


                                     - 13 -